Title: To Benjamin Franklin from John Bondfield, 2 September 1778
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 2 Sept 1778
At the repeated Instances of La Marquise de La Fayette that I would give in charge some dispatchs or packets that she might have the pleasure to deliver to you in person I cannot decline her obliging attention and esteem the oppertunity of acquainting you that as your Agent I have been honor’d by Le Marchal and La Mar[échale] de Mouchy Governor of the province La Duchess de Duras La Marquisse de La Fayette, La vicomtess de Noel and the dependants of the Family with particular Civility and consideration. I have the Honer to be with due respect Sir Your most Obedient Humble Servant
John Bondfield
The Honble. Benj Franklin
 
Notation: Bondfield 2nd. Sept. 1778.
